Citation Nr: 0909695	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-22 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for depression.

2. Entitlement to service connection for a bilateral eye 
condition.

3. Entitlement to service connection for viral headaches, 
resolved, claimed as headaches.

4. Entitlement to service connection for gastroenteritis, 
resolved, claimed as a stomach condition.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to November 
1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the RO 
in Lincoln, Nebraska, which denied service connection for 
depression, a bilateral eye condition, viral headaches and 
gastroenteritis.  


FINDINGS OF FACT

1. The preponderance of the evidence does not establish that 
depression had its onset in service or is otherwise related 
to the Veteran's active military service.  

2. The preponderance of the evidence does not establish that 
a bilateral eye condition had its onset in service, 
manifested within one year of service separation, or is 
otherwise related to the Veteran's active military service.  

3. The preponderance of the evidence does not establish that 
a headache disability had its onset in service, manifested 
within one year of service separation, or is otherwise 
related to the Veteran's active military service.  

4. The preponderance of the evidence does not establish that 
gastroenteritis had its onset in service, or is otherwise 
related to the Veteran's active military service.  




CONCLUSIONS OF LAW

1. Depression was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).  

2. A bilateral eye condition was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2008).  

3. A headache disability was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

4. Gastroenteritis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
The requirement of requesting that the claimant provide any 
evidence in his or her possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in March 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claims, and of 
her and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence she could submit, which would be 
pertinent to her claims, and advised to send any medical 
reports that she had.  She was also told that it was still 
her responsibility to support the claims with appropriate 
evidence.  In addition, the letter provided the Veteran with 
notice concerning the assignment of disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records, including any private medical 
records, that she wanted VA to obtain or that she felt were 
relevant to the claims.  The Veteran has consistently stated 
that she has no further information or evidence to give VA to 
substantiate her claims.  Therefore, the Board finds that the 
claims file contains all available evidence pertinent to the 
claim, as well as sufficient evidence to make a decision on 
the claim.  VA has fulfilled its duty to assist the Veteran 
in obtaining all outstanding records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Veteran was afforded two separate VA examinations in May 
2007 to obtain opinions as to whether her depression, 
headaches and stomach condition can be directly attributed to 
service.  Further examination or opinion is not needed on 
these claims because, at a minimum, there is no persuasive 
and competent evidence that the claimed conditions may be 
associated with the Veteran's military service.  This is 
discussed in more detail below.

With respect to the claim for a bilateral eye condition, the 
Board concludes an examination is not needed because the only 
evidence indicating the Veteran currently has an eye 
disability is her own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
In addition, there is no evidence of a chronic eye condition 
in service, as discussed below.  As there is no medical 
evidence of a current disability, the Board concludes that an 
examination is not necessary to the resolution of this claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran is seeking service connection for depression, a 
bilateral eye condition, headaches and gastroenteritis as a 
result of active service.  As will be explained below, the 
Board finds that the criteria for service connection are not 
met.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including an organic disease of the nervous system, when it 
is manifested to a compensable degree within one year of 
separation from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the Veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to report that she experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  She is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because she does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

a. Depression

The Veteran contends she has depression as a result of active 
service.  For the following reasons, the Board concludes that 
service connection is not warranted.

After a thorough review of the claims file, the Board finds 
that the Veteran has failed to submit any competent medical 
evidence demonstrating the existence of a current disability.  
The Veteran was afforded a VA psychiatric examination in May 
2007 to assess the current nature and etiology of her claimed 
depression.  The Board finds the examination report to be 
comprehensive and sufficient in addressing whether the 
Veteran currently has a psychiatric disability to include 
depression.  In this regard, it is noted that the examiner 
reviewed the Veteran's claims file and medical records prior 
to rendering his conclusion.  At the examination, the Veteran 
reported that she had no history of psychiatric 
hospitalizations.  She did, however, indicate that she had 
been previously diagnosed with depression in 2004 and had 
been prescribed medication.  Following a thorough psychiatric 
evaluation of the Veteran, the examiner concluded that the 
Veteran did not currently have a mental disorder.  The 
examiner explained that any psychiatric symptoms that may 
occur were transient and expectable reactions to psychosocial 
stressors, which included a pending divorce from her husband 
and stressful work conditions.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, the sole medical opinion of record addressing the 
Veteran's claimed depression is the May 2007 VA examination 
report, which states that the Veteran currently does not have 
a mental disorder.  

Notwithstanding the foregoing, the Board acknowledges that 
the Veteran's service treatment records do demonstrate that 
she was seen by a mental health professional in service on 
several occasions.  These records, however, do not reflect a 
diagnosis of depression or any other mental disorder.  At 
best, they reveal a diagnosis of occupational stress.  
Overall, there is no evidence of record showing the Veteran 
was diagnosed with a mental disorder in service.  
Furthermore, the earliest indication of post-service, as 
reported by the Veteran herself, is in 2004, six years after 
her separation from service.  This period without treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000). 

Absent medical evidence of a current disability and evidence 
of a disease or injury that was incurred in service, the 
Veteran's claim fails to meet the requirements for service 
connection.  

In determining whether service connection is warranted, VA 
must determine whether the preponderance of the evidence 
supports or is against the claim.  In this case, the 
preponderance of the evidence is against the Veteran's claim 
of service connection for depression, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b. Bilateral eye condition

The Veteran contends she has a bilateral eye condition as a 
result of active service.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

A review of the claims file reveals that the Veteran has 
failed to submit any medical evidence of a current bilateral 
eye disability.  On her January 2007 claim form, she simply 
stated that she was claiming a disability of the "eyes."  
At no time has she identified the nature of this bilateral 
eye disability, nor has she indicated whether she has been 
treated for this condition or identified any treatment 
records that VA could obtain.  On the contrary, the Veteran 
has notified VA that she has no further information or 
evidence to provide in support of her claim.  

As the medical evidence fails to demonstrate the existence of 
a current disability, the Board need not address the matters 
of whether there is evidence that a disease or injury was 
incurred or aggravated in service and whether there is 
medical evidence of a nexus between depression and service.  
See Hickson, supra.  In any event, service treatment records 
do show that the Veteran was treated on one occasion 
complaining of something growing in her eye and complaining 
that her glasses felt weird when she put them on.  Following 
an optometric examination, she was given an assessment of 
hyperopic astigmatism.  The Board notes that refractive error 
of the eye, which by definition includes astigmatism, myopia, 
hyperopia, and presbyopia, is not considered a disease or 
injury for VA purposes.  38 C.F.R. §§ 3.303(c), 4.9; VA 
Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, 
4.B.10.d.  Here, the single finding of hyperopic astigmatism 
is the only documented evidence reflecting treatment related 
to the Veteran's eyes and there is no evidence that a disease 
or injury was superimposed on this condition.  VAOPGCPREC 82-
90 (July 18, 1990).  It is notable that there are no 
subsequent indications of this condition or any other eye 
disability in service or thereafter.  In sum, there is no 
evidence of an eye disease or injury in service, or evidence 
of current eye disability.  Given that the evidence fails to 
show a current disability and a chronic disease or injury in 
service, there is no need to consider whether the claimed eye 
condition is somehow related to service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim of service 
connection for a bilateral eye condition.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
55.

c. Headaches

The Veteran contends she has headaches as a result of active 
service.  For the reasons set forth below, the Board 
concludes that service connection is not warranted.  

The Veteran was provided a VA stomach, duodenum and 
peritoneal adhesions examination in May 2007 to assess the 
current nature and etiology of her claimed headaches and 
stomach condition.  The Board notes that the examination 
report is comprehensive and sufficient in addressing whether 
the Veteran currently has the claimed conditions and whether 
they are related to service.  In particular, it is noted that 
the examiner reviewed the Veteran's claims file and 
electronic medical records prior to rendering his conclusion 
and stated that the electronic medical record only contained 
the entries for her vital signs on the day of her 
examination.  

At the examination, the Veteran reported having daily 
headaches that last for one to two hours and more severe 
headaches once or twice a month that are accompanied by 
nausea and require her to lie down for the rest of the day.  
The Veteran also reported receiving treatment two or three 
years ago for her headaches.  She recalled being told that 
the headaches were associated with her depression.  The 
examiner reviewed the Veteran's service treatment records and 
observed that although she had been treated on one occasion 
in service for a headache, this was likely secondary to a 
viral gastroenteritis problem because it was during the time 
she had gastroenteritis.  

On physical examination of the neurologic system, the Veteran 
was found to be normocephalic.  Afterwards, the examiner 
diagnosed the Veteran with a viral headache that had been 
treated in December 1997 and resolved.  He stated that the 
Veteran's complaint of headaches was without documentation 
and that her neurological examination had been normal.  He 
further explained that there was no evidence that she 
suffered a significant headache problem in service that would 
become chronic.  He noted that the Veteran's complaint of 
reoccurring headaches was most consistent with tension 
headaches brought on by everyday life pressures and, 
therefore, the headaches were less than likely caused by or 
aggravated by service.

Taking into account all of the relevant evidence of record, 
the Board finds that none of the medical evidence establishes 
that the Veteran currently has headaches as a result of 
active service.  Indeed, the objective findings of the May 
2007 examination fail to show a current headache disability, 
and the Veteran as a lay person is not competent to report 
that she has such a disability.  See Espiritu, supra.  
Additionally, the only evidence of a headache problem in 
service is a one-time mention of intermittent headaches 
during treatment for gastroenteritis.  As noted by the VA 
examiner, the headaches complained of during this time were 
likely secondary to a viral gastroenteritis problem.  In view 
of the foregoing, the Veteran's claim of headaches fails to 
meet the requirements of service connection.  

As such, the Board concludes that service connection for 
headaches is not warranted.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.



d. Gastroenteritis 

The Veteran contends she has gastroenteritis as a result of 
active service.  For the following reasons, the Board 
concludes that service connection is not warranted.  

At the May 2007 VA stomach, duodenum and peritoneal adhesions 
examination, the Veteran reported having recurring diarrhea 
about once a month, as well as a month-long episode two to 
three years ago.  She denied a history of gastroesophageal 
reflux disease and abdominal cancers, and indicated that she 
had not sought medical treatment for the condition since 
service.  On physical examination of the gastrointestinal 
system, the Veteran was found to have good bowel sounds and a 
soft abdomen.  It was noted that the liver and spleen were 
not enlarged, no bruits were heard, and no masses were 
palpated.  Following the examination, the examiner diagnosed 
the Veteran with gastroenteritis that had been treated in 
December 1997 and resolved.  He stated that the Veteran's 
complaint of reoccurring diarrhea was without documentation 
and that her examination for the gastrointestinal system had 
been normal.  He further explained that there was no evidence 
that she suffered any chronic problems in service and, as 
such, her complaint of reoccurring diarrhea was most 
consistent with occasional diarrhea suffered by most people.  
In this regard, the examiner concluded that her diarrhea was 
less than likely related to or aggravated by service.  

Based on the findings of the May 2007 examination, the Board 
concludes that the medical evidence fails to demonstrate the 
existence of a current disability.  Although the Veteran 
claims she suffers from stomach problems, the objective 
findings reveal a normal gastrointestinal system.  The 
Veteran as a lay person is not competent to make a medical 
conclusion to the contrary.  See Espiritu, supra.  Moreover, 
while service treatment records do reflect occasions on which 
the Veteran complained of nausea and diarrhea and was 
assessed as having probable gastroenteritis and viral 
syndrome, there is no indication that these findings 
represented a chronic condition.  As noted by the VA 
examiner, the Veteran's gastroenteritis in service had 
resolved.  As the evidence of record fails to show that the 
Veteran has a current disability of gastroenteritis that is 
related to service, her claim of service connection for this 
condition must fail.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for gastroenteritis.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55 
.


ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for a bilateral eye 
condition is denied.

Entitlement to service connection for viral headaches, 
resolved, claimed as headaches, is denied.

Entitlement to service connection for gastroenteritis, 
resolved, claimed as a stomach condition, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


